Exhibit 10.2

 

LOGO [g317517g05h01.jpg]

April 25, 2012

Mr. Bill Humes

28713 La Siena

Laguna Niguel, CA 92677

Dear Bill:

I am pleased to confirm with this letter Ingram Micro’s promotion for you to
Chief Operating and Financial Officer effective April 26, 2012, as approved by
the Human Resources Committee (“HRC”) of the Board of Directors. The HRC will
recommend that the Board of Directors elect you to this position. You will be
based in Santa Ana and will report directly to me.

Your annual base salary will be $650,000 (approximately $25,000 bi-weekly) to be
paid on the Company’s normal bi-weekly payroll schedule.

You will be eligible to participate in the Company’s 2012 Annual Executive
Incentive Award Program. Your Target Incentive Award will be 90% of your annual
base salary (based on salary paid from April 28th, 2012 through the end of the
year. A participant must be employed through the program year-end to be
eligible. You can double (200%) your target incentive award payout with an
opportunity to exceed that by another 10% for a maximum payout potential of 220%
if the Company significantly exceeds its financial objectives. Details regarding
the 2012 Program will be distributed to you.

You will be eligible to participate in the company’s 2012 annual long-term
incentive award programs (“LTIPs”). For 2012, your target long-term incentive
award value will be delivered to you through three separate performance based
grants: 40% of your performance shares will vest based on the company’s
achievement against a pre-determined Profit Before Tax (“PBT”) performance
target for fiscal 2012; 60% of your performance shares will vest based on the
Company’s achievement towards its 3 year cumulative compounded annual (“CACGAR”)
Earnings Per Share (“EPS”) target and three year average Return on Invested
Capital (ROIC) target; the third grant will vest based on the Company’s 3 year
total shareholder return (“TSR”) achievement compared against an index of
technology competitors, the maximum number of RSUs available under this grant
will be equal to the number of RSU granted under the EPS/ROIC program. . Your
grants will be awarded the first New York Stock Exchange trading day in June
2012. Further details regarding the 2012 Program will be distributed to you once
approved by the Board of Directors.

The Committee has adopted stock ownership guidelines to ensure that, over time;
our senior executives are committed to and demonstrate their commitment to the
profitable growth of Ingram Micro Inc. by personally owning a minimum number of
shares of the Corporation’s stock. These ownership guidelines are applicable to
all section 16 reporting officers. In accordance with our current ownership
guidelines, it is expected that you would acquire and



--------------------------------------------------------------------------------

Bill Humes

Page 2 of 2

hold shares of the Corporation equal to at least four times your base salary.
Until this goal is reached, you will be expected to retain 50% of the net
after-tax shares resulting from any stock options exercised or vested restricted
stock units. This offer is contingent upon satisfactory completion of a
background investigation and drug screen conducted by the Company.

Ingram Micro is a values-based company, which employs the highest ethical
standards and demonstrates honesty and fairness in every action we take. The
Code of Conduct (enclosed) affirms the company’s commitment to these high
standards. By accepting Ingram Micro’s offer of employment, you agree to comply
with our code of conduct and will be asked annually to provide affirmation to
these standards.

Ingram Micro employs on an at-will basis; that is, either you or the Company may
dissolve the employment relationship at any time for any reason, with or without
notice. However, should the Company terminate your employment without “cause,”
you shall be eligible for severance benefits under the terms of the Executive
Officer Severance Policy in effect at the time of such termination.

If the above confirms your understanding of the position offered you, please
sign both copies of this letter and return one original of each to Lynn
Jolliffe, Executive Vice President, Human Resources. Please retain one copy of
each document for your files. We ask that you respond within three (3) days of
receipt of this letter.

We look forward to you leading our management team and are confident that you
will make significant contributions to the continued growth and financial
success of our Company.

Sincerely,

/s/ Alain Monie

Alain Monie

President & Chief Executive Officer

Ingram Micro Inc.

I have received a copy of this letter and accept the promotion as outlined
above.

 

/s/ Bill Humes     4/25/12 Bill Humes     Date

Enclosures:        Code of Conduct